Citation Nr: 0029023	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for a 
residual scar laceration of the forehead with frontal 
headaches by history. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1975 to 
November 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the veteran's claim seeking 
entitlement to an increased (compensable) rating for 
residuals scar laceration of the forehead with frontal 
headaches by history.

In the January 1998 rating decision, the RO also denied 
claims for increased (compensable) ratings for residuals of 
nasal repair and residual scar of the left lower chest and 
upper abdomen.  The RO also denied a claim for entitlement to 
a 10 percent evaluation based upon multiple noncompensable 
service-connected disabilities.  However, in the veteran's 
February 1998 Notice of Disagreement, he was quite specific 
in indicating that he wished to appeal the January 1998 
denial for an increased percentage for his headaches.  As he 
did not indicate that he wished to appeal those other 
decisions by the RO, they are not in appellate status.  

The veteran's claim was initially before the Board in July 
1999, at which time it was remanded for additional 
development.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's residual scar laceration of the forehead 
can not be described as moderate, and it is not disfiguring; 
the scar laceration is not ulcerated, and it is not tender 
and painful on objective demonstration.

3.  The veteran does not have frontal headaches due to his 
service-connected scar laceration of the forehead from 
service.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for a 
residual scar laceration of the forehead with frontal 
headaches by history have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § § 4.7, 4.118, Diagnostic Code 
7800; 4.124 (a), Diagnostic Code 8100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in January 1980.  He 
noted that he might have three or four headaches a week, and 
that he took Tylenol for the headaches.  Examination of the 
scalp revealed a horizontal 1 inch by 1/8 inch, forked flat 
scar of the proximal third of the forehead to the right of 
the midline.  The scalp and skull were negative for other 
abnormalities.  There was no swelling, tenderness, 
depressions, thickenings, or deformities.  

The veteran underwent a VA examination in December 1997 for 
scars.  Examination of the submental area showed a 3 cm. 
well-healed scar that was placed slightly hypertrophic and 
linear.  

The veteran underwent a VA neurological examination in 
December 1997.  The veteran describes headaches on the top of 
his head on a daily basis.  He stated that he woke up with 
them, took medication, and in several hours was better.  He 
described taking Motrin two or three times a day.  He stated 
that he had been tried on another pill more recently.  He 
stated that he was able to function with the headaches.  
Diagnosis was chronic daily headaches.  

In the veteran's February 1998 notice of disagreement, he 
asserted that he required rest periods when he had a 
headache, which entailed an hour or two for recovery.  He 
asserted that he received medical care for his headaches in 
January 1998 at the Baltimore VA Medical Center.  

In July 1998, an opinion was obtained from a VA physician.  
The physician stated that it was his opinion that the 
veteran's traumatic laceration on the forehead without 
unconsciousness and without a fracture of the skull had no 
cause and effect relationship with the veteran's chronic 
daily headaches.  The physician commented that the veteran 
did not have an abnormal neurological examination.  The 
physician further commented that the forehead laceration was 
a "minor impairment" and was over 30 years ago.  The 
physician commented that the veteran had morning headaches 
which were many times relieved by medication.  He further 
commented that the veteran was an alcoholic and had been 
admitted to a detoxification program.  He commented that the 
veteran had alcohol withdrawal syndrome and seizure episode 
secondary to alcohol.  He concluded that these findings led 
to a denial of a relationship between the laceration and 
headache.  

Copies of VA Medical Center treatment records were submitted 
from 1996 to 1999.  In December 1996, it was noted that the 
veteran had a long history of abusing vodka, and had 
experienced multiple withdrawal features including one 
delirium tremens episode, 5 seizures, and frequent blackouts 
secondary to drinking.  The veteran was seen in February 1997 
complaining of persistent headaches since a long time ago.  
Diagnostic impression was headache, questionable etiology.  
The veteran was seen in January 1998 complaining of chronic 
daily headaches.  Assessment was headaches and seizures.  The 
veteran was seen in April 1998 for alcohol related seizures 
and headache management.  The veteran was seen in December 
1999 complaining of headaches.  He stated that he developed a 
problem with recurrent headaches after a head injury in the 
Navy.  

The veteran was afforded a hearing before the Board in May 
1999, a transcript of which has been associated with the 
claims folder.  The veteran described a hose hitting him in 
the head while he was in service.  Regarding his headaches in 
service, the veteran stated that they seemed to start around 
or above his eyes, and then the whole sides of his head would 
hurt.  The veteran stated that the headaches never 
disappeared after service.  He stated that he had been seeing 
his own doctor , a Dr. Shuberger in Dundalk, outside of 
Baltimore on Dunhaven Road, who prescribed Ibuprofen.  He 
stated that he started seeing Dr. Shuberger in the first part 
of 1980.  He stated that he had been seeing doctors for his 
headaches on a continuous basis.  

He stated that if he did not take his medication before six 
that he would get headaches.  He stated that when he got his 
headaches at work, his employer allowed him to go lie down in 
the back.  He stated that he had a problem with alcohol in 
service.  The veteran asserted that his headaches were not 
related to alcohol use, Nicotine use, or caffeine use.  He 
stated that he got about 12 to 15 headaches a week total.  He 
stated that he first started going to the VA facility around 
1990 or 1991.  He stated that he originally went to Fort 
Howard.  

Regarding his scar, the veteran stated that it was not 
visible, and that it was not tender or painful. 

In August 1999, a letter was sent to the veteran requesting 
that he complete a VA Form 21-42 for treatment records from 
Dr. Shuberger.  No reply was received from the veteran.  

The veteran failed to report for VA examinations in March and 
April 2000.  


Analysis

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

For disfiguring scars of the head, face, or neck, with a 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, then 
a 50 percent rating is assigned.  When the scars are severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, then a 30 percent rating is 
assigned.  When the scars are moderate and disfiguring, then 
a 10 percent rating is assigned.  When the scars are slight, 
then a noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2000).  

A 50 percent rating is assigned for migraine headaches when 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptibility.  A 30 
percent rating is assigned for migraine headaches when there 
are characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating is assigned for migraine headaches, when there 
are characteristic prostrating attacks averaging one in 2 
months over the last several months.  A noncompensable rating 
is assigned for less frequent attacks.  38 C.F.R. § 4.124 
(a), Diagnostic Code 8100 (2000).

A 10 percent rating can be assigned for a poorly nourished 
scar with repeated ulceration or for a scar that is tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2000).

The veteran's disability has been evaluated by the RO under 
Diagnostic Code 7800 as noncompensably disabling.  In order 
to get an increased rating to 10 percent, the evidence must 
show that the scar is moderate and disfiguring.  As will be 
described below, the evidence does not show such findings.  

The evidence does not show that the veteran's scar is 
moderate and disfiguring.  At the veteran's May 1999 hearing, 
he stated that his scar was not visible, and that it was not 
tender or painful.  Similarly, at the veteran's December 1997 
examination for scars, the examiner stated that the scar was 
well-healed and slightly hypertrophic.  Accordingly, an 
increased rating is not warranted pursuant to Diagnostic Code 
7800.  The evidence also does not show that the veteran's 
scar has ulceration or is tender and painful such that he can 
be awarded an increased rating pursuant to Diagnostic Code 
7803 or Diagnostic Code 7804.  

Inasmuch as the veteran is service-connected for frontal 
headaches by history, he can also be given an increased 
rating under Diagnostic Code 8100 if the evidence shows that 
he has headaches related to his residual scar laceration 
which are the equivalent of characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  

It is noted first of all that the veteran was scheduled for 
VA examinations in March and April 2000 to determine the 
etiology of the veteran's headaches.  However, the veteran 
failed to report for such examinations.  The treatment 
records show that the veteran has been treated for headaches.  
However, they also show that the veteran has been treated for 
seizures related to alcoholism.  After reviewing the 
veteran's claims file, and commenting on the veteran's 
medical history, a VA physician opined in July 1998 that the 
veteran's traumatic laceration on the forehead had no cause 
and effect relationship with the veteran's daily headaches.  

While the veteran contends that his headaches are related to 
his service-connected scar laceration of the forehead, the 
veteran is not a physician and is not competent to provide 
evidence requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

In conclusion, the evidence does not show that the veteran's 
headaches are related to his service-connected residual scar 
laceration of the forehead.  Accordingly, an increased 
(compensable) rating is not warranted pursuant to Diagnostic 
Code 8100 for migraine headaches.  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special examinations to determine the extent of the 
veteran's scar and the etiology of his headaches.  Again, it 
is noted that the veteran was scheduled for two VA 
examinations for which he did not report.  As the Court has 
noted, the duty to assist is not always a one-way street. 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The Board did 
not base its decision solely on a single VA examination as 
one of the major factors for consideration in this case.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.

In summary, the Board finds that the veteran has not met the 
criteria for an increased (compensable) rating for a residual 
scar laceration of the forehead with frontal headaches by 
history.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

An increased (compensable) rating for a residual scar 
laceration of the forehead with frontal headaches by history 
is denied.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 



